Citation Nr: 1741683	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  09-41 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a urinary disability claimed as secondary to service-connected lumbar spine disability. 


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel











INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In March 2017 correspondence, a private attorney who previously represented the Veteran in this matter, revoked his representation of the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a current disability productive of urinary frequency diagnosed as chronic prostatitis with additional diagnoses of benign prostatic hypertrophy and lower urinary tract symptoms. 

2.  The competent medical evidence does not relate, either by causation or aggravation, the Veteran's current urinary/bladder disability to his service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for service connection for urinary/bladder disability as secondary to service-connected lumbar spine disability are not met.  38 U.S.C.A. §1131 (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Service Connection - Applicable Laws and Regulation 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Service connection on a secondary basis may be granted for a disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Analysis

The Veteran is currently diagnosed with a disability productive of urinary frequency including chronic prostatitis and benign prostatic hypertrophy (BHP) with lower urinary tract symptoms (LUTS).   

The Veteran does not assert, and the evidence does not show, that his current urinary disability is related to service.  Rather, the Veteran's main assertion is that his current urinary/bladder disability was caused by his service-connected lumbar spine disability. 
 
A review of the record shows that private medical treatment notes from St. Joseph's Internal Medicine between March 2009 and April 2010 show complaints and symptoms of urinary incontinence as relevant here.  The diagnosis was prostate hyperplasia with urinary obstruction.  

Additional records dated in April 2014 show complaints of urinary hesitancy, urinary frequency, as well as an abnormal urine analysis with trace blood.  It was noted that the Veteran had a prior history of prostate hyperplasia, prostatitis, and renal lithiasis.  The diagnosis was chronic bacterial prostatitis.  

In April 2016, the Veteran underwent a VA compensation examination in connection with this claim.  The Veteran reported increased nocturia and that he had to go to the bathroom more frequently during the day with occasional incontinence at night.  The examiner noted that the Veteran had voiding dysfunction which causes urine leakage (not requiring wearing absorbent material) and indicated that the etiology was chronic prostatitis.  The examiner further noted a history of urethra.  After a physical examination of the Veteran, the examiner opined that the Veteran's bladder disability is less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected lumbar spine disability.  The examiner stated that the Veteran's private medical records mention chronic prostatitis, a known cause for his bladder condition.  Importantly, the examiner added that there is no indication of any neurogenic bladder problems that can be a result of spinal nerve damage. 
In his June 2016 Notice of Disagreement (NOD), the Veteran's representative asserted that the examiner who conducted the April 2016 examination failed to provide an explanation as to why the bladder condition was not due to the Veteran's spinal stenosis.  The representative further challenged the adequacy of the opinion and stated that "simply noting that the Veteran has a history of non-service connected prostatitis does not constitute an adequate opinion on the question at hand, since voiding dysfunction, frequency and urgency, and incontinence could be due to either prostatitis and/or degenerative disc disease and spinal stenosis."

As a result, in August 2016, the RO obtained an additional medical opinion rendered by a different examiner.  That examiner also opined that the Veteran's bladder disability was less likely than not (less than 50 percent probability) proximately due to, or the result of, his service-connected lumbar spine disability.  The reviewing examiner explained that review of the medical records including subjective reports of symptoms and documented physical examinations and urinary diagnostic results indicate diagnoses of chronic prostatitis and BHP with LUTS.  The examiner clarified that the Veteran's diagnosed lumbar spine degenerative disc disease with disc herniation, instability from spondylolisthesis, and spinal stenosis are clinically consistent with disc disease at L2-4, while bladder symptoms would be consistent with a lower lumbar/sacral lesion, primarily that of S2-5; more commonly known as Cauda Equina Syndrome.  The examiner lastly noted that neither acute or chronic prostatitis nor BPH with LUTS are a result of lower lumbar or sacral spine pathology.  The examiner concluded that "the Veteran's currently claimed urinary/bladder condition is less likely than not secondary to the Veteran's lumbar spine condition."

The Board finds the subsequent addendum opinion adequate for VA purposes and highly probative in this case.  Indeed, the examiner reviewed the entire file and confirmed the various diagnoses with regards to the Veteran's urinary disability and specifically provided sound reasoning as to why his service-connected lumbar spine disability is not medically related to such it.  There is no competent opinion of record that links the Veteran's current urinary disability to his lumbar spine disability.  

Although the Veteran is competent to report urinary symptoms that he observes first-hand, he is not competent to relate his current urinary disability to his lumbar spine disability as such an opinion requires the requisite medical training, which he is not shown to possess.  The lay evidence of record is inconsistent with and is outweighed by the competent medical evidence in this case.  

In consideration thereof, and absence any competent medical evidence to the contrary, the Board finds service connection for urinary disability must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for a urinary/bladder disability as secondary to service-connected lumbar spine disability is denied. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


